DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, and III; drawn to: “A dental apparatus for holding a dental tool having a transponder”, “A system for identifying the dental tool of Claim 1” and “A method for identifying the dental tool of Claim 1” respectively; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.

Applicant’s election without traverse of Group I comprising claims 1-13 drawn to “A dental tool configured for being held by a dental apparatus”, in the reply filed on 07/26/2022 is acknowledged. Additionally, newly added claims 28-32 are acknowledged as well. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 32 recites the limitation “propulsion means for rotating the dental tool”, in lines 1-2. This limitation has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for rotating the dental tool” without reciting sufficient structure to achieve the function. The specification fails to provide sufficient structure to achieve the function, as it only recites “In an embodiment of the dental apparatus, the dental tool is a rotary tool, the dental apparatus has propulsion means for rotating the dental tool, and in an operative position of the dental tool, the propulsion means are distanced from the transponder” (page 3, lines 1-3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 7-8, 11-13, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Bosisio; (US 20180092712 A1); as evidenced by MAXIM™ 1-WIRE™ (A manufacturer of integrated circuits) [online]. [retrieved 2022-09-15]. Retrieved from the Internet: <https://www.maximintegrated.com/en/design/technical-documents/tutorials/1/1796.html>.

	This interpretation is based on the embodiment of figures 1-4D and figure 14.
Regarding claim 1, Bosisio discloses “A dental apparatus” (Abstract). Also, Bosisio teaches “a dental tool configured to be held by the dental apparatus (Figure 1 and figure 4; Abstract). Bosisio teaches “the dental tool having at least one material-removing edge in a front portion thereof”; since Bosisio discloses that the dental tool could have a file tip ([0051]). Bosisio discloses “a gripping portion (Examiner Figure 1/Bosiso Figure 4A-4D) in a rear portion thereof (66), wherein the dental tool comprises a transponder (80) (Figures 4A-4D, members 60 and 80; [0051] and [0118])”. 

Regarding claim 2, Bosisio discloses “wherein the transponder (80) is attached at the rear portion (66) of the dental tool (Figure 4A) wherein the dental apparatus further comprises an energy source configured to energize the transponder and an energy receiver configured to receive a signal from the transponder”; since in Bosisio’s disclosure the structure necessary  for providing energy to the transponder and receiving energy from the transponder is performed by the connection between the antenna (774) located in the contra-angle head connection (750) of the dental apparatus and the coil antenna (766) of the dental apparatus, which communicate the microchip (764) of the dental tool (760) (Figure 14, members 774, 750, 766, 764, and 760; [0142]). Bosisio, also, discloses that the microchip could be a RFID chip ([0113]). The Examiner notes that it is well known in the art that the microchip and antennas disclosed by Bosisio have all the necessary structures to transmit and received energy and establish communication between the tool and the apparatus, e.g. radiofrequency identification. Therefore, the antennas disclosed by Bosisio are the energy source and energy receiver of the apparatus.   

Regarding claim 3, Bosisio discloses “wherein the rear portion (66) is generally cylindrical around a longitudinal axis and comprising a cylindrical envelope (72) and a substantially planar end face that is substantially perpendicular to the longitudinal axis (Examiner Figure 1/Bossio Figure 4A-AD), and wherein the transponder (80) is attached at the end face of the rear portion (66)” ([0118]). 


[AltContent: textbox (Figure 1. Examiner Figure 1/Bosisio Figures 4A-4D.)]
    PNG
    media_image1.png
    663
    1346
    media_image1.png
    Greyscale


Regarding claim 4, Bosisio discloses “wherein the transponder is attached to a cylindrical envelope of the rear portion” ([0118]).

Regarding claim 7, Bosisio discloses “wherein the transponder (82) is positioned within a recess (72) formed in the dental tool” (Figures 4A-4D, members 72 and 82; [0118]). 

Regarding claim 8, Bosisio discloses “wherein the transponder is covered with a protective substance”; since Bosisio discloses that an electrically insulating material may be positioned within the proximal recess to shield the sensor from the electrically conductive material and that the electrically insulating material may include a resin, a lacquer, a plastic a ceramic a rubber, a natural material or a synthetic material ([0101] and [0118]).
Regarding claim 11, Bosisio discloses “wherein the transponder comprises distinct data of the dental tool”; since Bosisio discloses that the tool comprises a unique file identifier(s), furthermore that the identifier(s) may include radio-frequency identification (RFID) technology ([0051]-[0058]). 

Regarding claim 12, Bosisio discloses wherein the transponder includes a memory that has an identification of the dental tool; since Bosisio discloses that the identifier implements MAXIM™ 1-WIRE technology. Therefore, Bosisio’s transponder must include a memory, since MAXIM™ 1-WIRE technology is used for identification, authentication, and delivery of calibration data (MAXIM™ 1-WIRE™, page 1) and this data most have been saved in Bosisio’s identifier tag (transponder) ([0051]). 

Regarding claim 13, Bosisio discloses wherein the dental tool is a rotary tool ([0052]).

Regarding claim 30, Bosisio’s teaches “wherein the energy source and the energy receiver are positioned at a head portion of the dental apparatus”; since Bosisio teaches that the energy source and the energy receiver are the antenna (774) located in the contra-angle head connection (750) of the dental apparatus and the coil antenna (766) of the dental apparatus which communicate with the microchip (764) of the dental tool (760) (Figure 14, members 774, 750, 766, 764, and 760; [0142]).

Regarding claim 31, Bosisio teaches “wherein in a gripped position of the dental tool, the energy source and the energy receiver are distanced from the transponder”; since Bosisio discloses the gripping portion is in the rear portion (66) of the dental tool, as shown in Examiner Figure 1/Bosisio Figure 4A-4D. Also, in Bosisio’s disclosure the energy source and the energy receiver (Figure 14, antennas 774 and 766; [0142]) are located in the contra-angle head of the dental apparatus. Additionally, Bosisio discloses that the transponder could be placed in several positions within or upon the tool handle (40) ([0113]) e.g. the center of the handle, as shown in figure 3. Therefore, Bosisio discloses the gripping portion of the dental tool located at the rear portion (66) of the dental tool, separated from the transponder located at the center of the handle of the dental tool and the energy source and energy receivers of the dental apparatus located in the head of the dental apparatus, being separated from the transponder located in the center of the handle of the dental tool. 

Regarding claim 32, Bosisio discloses “wherein the dental tool is a rotary tool ([0052]). Also, Bosisio discloses “the dental apparatus having propulsion means for rotating the dental tool; since Bosisio discloses a dental apparatus having an endodontic motor ([0010]) and the rotary assembly (220) includes a rotary assembly gear (230) that is driven by a drive gear (232) of the contra-angle head (200) (Figure 7, members 220, 230, 232 and 200; [0127]). Additionally, Bosisio discloses “wherein in an operative position of the dental tool, the propulsion means are distanced from the transponder”; since Bosisio teaches a transponder (80) (Figures 4A-4D, members 60 and 80; [0051] and [0118]) disposed in the rear end (66) of the dental tool and the propulsion means are located in the contra-angle head (200) of the dental apparatus (Figure 7, members 220, 230, 232 and 200; [0127]) or inside the dental apparatus, as in the case of the disclosed endodontic motor ([0010]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bosisio; as evidence by Rouiller et al. (US 20080221564 A1). 

Regarding claim 5, Bosisio’s embodiment of figures 4A-4D fails to disclose the limitations as claimed. However, Bosisio’s embodiment of figures 8A-8C discloses a transponder (312) positioned between the front portion (304) and the rear portion of the handle (300) (Examiner Figure 2/Bosisio Figure 8A). On the other hand, Bosisio’s embodiment of figures 7 discloses a peripheral ring positioned between the front portion and the rear portion (Examiner Figure 3/Bosisio Figure 7). 

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Bosisio’s embodiment of figures 4A-4D with the teachings of Bosisio’s embodiment of figures 7, in order to create a combined embodiment provided with a peripheral ring that could work as a stopper, as it is well known in the art (Please see Rouiller Figure 1A, member 13; [0025]). Also, it would have been obvious to one of ordinary skills in the art to further modified the aforementioned combined embodiment with the teachings of Bosisio’s embodiment of Figure 8A-8C in order to create a complete embodiment having a transponder positioned between the front portion and the rear portion and located in the peripheral ring; being this a case of a rearrangement of known parts of the device which has been held to be within the skill of the ordinary artisan. Please see MPEP 2144.04 (VI)(C). 

Therefore, by taking the combined teachings of Bosioso’s embodiments of figure 4A-4D, figure 7 and Figures 8A-8C, as a whole, Bosioso’s complete embodiment teaches “wherein the dental tool is provided with a peripheral ring positioned between the front portion and the rear portion, and wherein the transponder is located on the peripheral ring.


    PNG
    media_image2.png
    412
    767
    media_image2.png
    Greyscale
Regarding claim 6, Bosisio’s complete embodiment teaches “wherein the transponder is located within the peripheral ring (please see the above rejection of claim 5), and wherein the transponder is an RF transponder” ([0051] and [0128]).





[AltContent: textbox (Figure 2. Examiner Figure 2/Bosisio Figure 8A.)]

    PNG
    media_image3.png
    752
    925
    media_image3.png
    Greyscale









[AltContent: textbox (Figure 3. Examiner Figure 3/Bosisio Figure 7.)]


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bosisio in view of Brandstaetter et al. (US 20180000557 A1), hereafter, Brandstaetter.

Regarding claim 9, Bosisio discloses that the electrical insulating material could be a resin. ([0101]), but fails to disclose it is an epoxy resin. However,   Brandstaetter teaches a dental treatment device comprising a tool retainer, a measuring coil and an evaluation device. The measuring coil can be supplied with a periodic electrical energy. The evaluation device can be connected to the measuring coil for detecting whether a tool is connected to the treatment device or which of a plurality of tools is connected to the treatment device. Also, Brandstaetter teaches that the measuring coil is encapsulated by an encapsulation material, for example a resin, in particular epoxy resin [0093]. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Bosisio’s disclosure with the teachings of Brandstaetter, to encapsulate electronics components with a protective material, such as epoxy, in order to protect them from external influences and contamination ([0093]).  

Therefore, by taking the combined teachings of Bosisio and Brandstaetter, as a whole, Bosisio/Brandstaetter discloses “wherein the protective substance is epoxy”.

Claims 10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bosisio in view of Chevalier (US 20150150647 A1).

Regarding claim 10, Bosisio fails to disclose the limitations as claimed, However, Chevalier discloses dental tool comprising a hand piece and a head piece, the hand piece comprising a drive, a controller, a first interface and a transmitter which is connected to the controller, the head piece comprising a distal portion and a proximal portion with a second interface configured to connect the head piece to the hand piece via the first interface (Abstract). Chevalier discloses the steerable head piece 4 may further comprise automatic recognition means providing key information relative to the head piece 4 such as: size, length, lot number, serial number, usage rate, sterilization rate, and/or optimal operating level(s); said automatic recognition means can use optical identification ([0269]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Bosisio transponder with Chevalier’s disclosure of an optical identification means (Transponder); in order to allow optical identification means or optical readings ([0160]). Therefore, by taking the combined teachings of Bosisio and Chevalier, as a whole, Bosisio/Chevalier discloses “wherein the transponder is an optical transponder” (Chevalier: [0160] and ([0269]). 

Regarding claims 28 and 29, Bosisio/Chevalier discloses “wherein the energy source and the energy receiver are optical” and “wherein the energy source is a light source and the energy receiver is an optical receiver”.; since Chevalier discloses an optical transponder ([0160] and [0269]). Additionally, Chevalier discloses that the head piece 4 may include optical connection means between the head piece 4 and the hand piece 2 such as an interface between at least one optical fiber allowing lighting, or optical reading or optical detection or infrared reading ([0160]). Therefore, in order to allow optical communication between the head piece and the hand piece in Chevalier’s disclosure, an energy source and an energy receiver must be present and must be optical.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Mangelberger et al. (US 20140212833 A1) 
Mangelberger discloses a coupling device for detachably connecting a medical or dental instrument having a RFID transponder.
Regere et al (US 20080293008 A1)
Regere discloses a dental apparatus and tool having a tip including a transponder (RFID).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772